—In a habeas corpus proceeding, the petitioner appeals from a judgment of the Supreme Court, Kings County (Starkey, J.), entered March 6, 2000, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
We have reviewed the record and agree with the petitioner’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). We have considered the arguments raised by the *692appellant in his supplemental pro se brief and find them to be frivolous. Santucci, J. P., S. Miller, Luciano, Feuerstein and Adams, JJ., concur.